Citation Nr: 9930418	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for chest pain and 
shortness of breath secondary to residuals of prostate 
cancer.

2. Entitlement to service connection hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from September 1944 to 
April 1946, and from January 1951 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1997 by 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in September 1998, the RO increased the 
appellant's disability evaluation for prostate cancer, status 
post retropubic prostatectomy with pelvic lymph node 
dissection to the 40 percent level effective from December 
1st, 1997.  The rating board noted that this award was 
considered to be a total grant of benefits as the appellant 
stipulated that the 40 percent evaluation was the benefit he 
sought.  However, careful review of the evidence of record 
reveals that the appellant indicated in his Notice of 
Disagreement dated in October 1997, that "...at a minimum my 
disability for the prostate cancer should be 40%."  In this 
regard, the Board notes that in AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims held "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  However, 
the appellant was notified of the RO's action in September 
1998, and provided an opportunity to object to the assignment 
of the 40 percent rating.  No additional correspondence 
regarding this issue was received by VA.

In view of the above and the apparent confusion surrounding 
the appellant's desire to pursue an evaluation in excess of 
40 percent for prostate cancer, status post retropubic 
prostatectomy with pelvic lymph node dissection, this issue 
is referred to the RO for clarification as to whether the 
appellant desires to pursue a claim beyond the assigned 40 
percent evaluation.

Furthermore, the issue of entitlement to service connection 
for hypoglycemia is the subject of the remand immediately 
following this decision.
FINDING OF FACT

There is no competent evidence of record to relate the 
presence of a disability manifested by chest pain and 
shortness of breath to service or a service-connected 
disability.


CONCLUSION OF LAW

The appellant's claim for service connection for chest pain 
and shortness of breath secondary to residuals of prostate 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Furthermore, service connection may be in order where 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury  38 C.F.R. § 3.310 
(1999).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claim for service connection for a 
disability manifested by chest pain and shortness of breath 
secondary to residuals of prostate cancer.  As noted above, 
to meet the requirement of a well grounded claim such to 
allow for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, the record does not reflect a current diagnosis 
of a disability manifested by chest pain and shortness of 
breath which has been related by competent evidence to the 
residuals of prostate cancer.  In fact, in his VA Form 9, 
Substantive Appeal, the appellant indicated that he developed 
chest pain and shortness of breath after his prostate surgery 
and that "they went on untill [sic] I had a corinary [sic] 
by-pass x 4."

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence of a current disability 
manifested by chest pain and shortness of breath such to meet 
the first requirement of a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to his claim for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).  In addition, the Board has considered the 
appellant's arguments regarding the provisions of secondary 
service connection and the holding in Allen v. Brown,  7 Vet. 
App. 439 (1995).  However, in view of the above and the lack 
of any additional evidence to provide a basis to relate any 
current disability to the service-connected residuals of 
prostate cancer, based on either causation or aggravation, 
the Board finds these provisions inapplicable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


ORDER

Service connection for chest pain and shortness of breath, 
claimed as secondary to service-connected residuals of 
prostate cancer, is denied.


REMAND

Review of the record reveals that the appellant has been 
diagnosed with hypoglycemia for many years.  On VA 
examination in September 1997, a diagnosis of hypoglycemia 
was noted by history only at this time.  It was further noted 
that a glucose tolerance test would be requested and if 
positive for hypoglycemia, further testing related to 
etiology would be ordered.  In December 1997, the appellant 
underwent a six-hour glucose tolerance test with results 
interpreted as indicative of hypoglycemia.  However, there is 
no indication within the record that any additional follow-up 
studies regarding etiology were conducted as recommended in 
September 1997.

In view of the above, and given the potential significance of 
the studies regarding the etiology of the appellant's 
hypoglycemia, the undersigned concludes that additional 
development is necessary to provide an adequate record upon 
which to evaluate the appellant's claim for service 
connection.

Accordingly, this issue is remanded for the following action:

1.  The RO should schedule the appellant 
for the appropriate VA examination to 
undergo the necessary follow-up studies 
indicated during examination in September 
1997, regarding the etiology of the 
hypoglycemia.  The examiner is requested 
to review the claims folder prior to the 
examination and to indicate that such 
review has been conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  All tests and 
studies deemed necessary should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
the examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  In connection with 
this examination, the examiner should be 
requested to provide an opinion regarding 
the date of onset and etiology of the 
appellant's hypoglycemia.  If the date of 
onset is discovered to preexist service, 
comment should be requested as to whether 
the condition increased in severity 
during service beyond it's natural 
progress or as due to the inherent nature 
of the disease.

2.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for hypoglycemia.  
In the event the determination remains 
adverse to the appellant, both he and his 
representative should be furnished a 
Supplemental Statement of the Case, 
containing any new evidence and citing 
applicable regulatory criteria, and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant and his representative may submit additional 
evidence and/or argument in support of his claim for service 
connection for hypoglycemia.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

